DETAILED ACTION
This communication is responsive to the Amendment filed February 3, 2022.  Claims 1-10 are currently pending.
The objection to claim 1 set forth in the Office Action dated November 15, 2021 is WITHDRAWN due to Applicant’s responsive amendment.
The rejections of claims 1-7 under 35 USC 102 set forth in the November 15 Office Action are WITHDRAWN due to Applicant’s amendments.
Claims 1-7 are newly REJECTED for the reasons set forth below.  New claims 8-10 are also REJECTED.
Because these rejections are necessitated by amendment, this action is final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al. (US 2015/0240003).
Regarding claims 1, 4, and 9, Hosaka teaches a polypropylene which has an MFR of 200 g/10 min, a xylene solubles fraction of 0.7 wt.%, and an isopentad fraction of 98.7%.  (See Ex. 5A, para. [0147], Table 1.)  Each of these values are within the claimed ranges.  Hosaka also discloses that the polypropylene of Example 5A has a flexural modulus of 1870 MPa, which is just outside the claimed ranges (1810-1860 MPa for claim 1 and 1830-1860 MPa for claim 9).  However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  (MPEP 2144.05(I) (citing Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)).)  In this instance, the flexural modulus of Example 5A of Hosaka is so close to the claimed ranges, a person of ordinary skill would expect that the exhibited properties of Example 5A to be so close to the claimed polypropylene that the differences between the ranges and the flexural modulus of Example 5A is negligible absent any showing of criticality.

Regarding claims 2, 3, and 5-7, each of these claims is a product-by-process claim reciting processes of producing the polypropylene recited in claim 1.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of the product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (MPEP 2113 (quoting In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).  Thus, because claim 1 is obvious (see paragraph 11 above), so are claims 2, 3, and 5-7.

Regarding claims 8 and 10, as noted above, Hosaka teaches a polypropylene which has an MFR of 200 g/10 min, a xylene solubles fraction of 0.7 wt.%, and an isopentad fraction of 98.7%.  (See Ex. 5A, para. [0147], Table 1.)  Each of these values are just outside the claimed ranges (an isopentad level of 98.9 to 99% in claim 8, and a xylene solubles fraction of 0.8-0.9 wt.% recited in claim 10).  However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  (MPEP 2144.05(I) (citing Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)).)  In this instance, the flexural modulus of Example 5A of Hosaka is so close to the claimed ranges, a person of ordinary skill would expect that the exhibited properties of Example 5A to be so close to the claimed polypropylene that the differences between the ranges and the flexural modulus of Example 5A is negligible absent any showing of criticality.

Response to Arguments
To the extent Applicant’s arguments have not been addressed above, they have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763